Mr. Justice Thomas delivered the opinion of the court: Claimant is chief cook at the Chester State Hospital for the Insane. He alleges that on July 4, 1930, he lifted a pan of food which caused him to suffer an abdominal rupture on the left side of his abdomen, and asks for an award for such alleged injury. The proof shows the rupture is a small one. The declaration does not state a cause of action and the proof does not show claimant entitled to any award. So far as the record shows he did not lose • any time from his work on account of the alleged injury, and the only expense it has caused him to incur is $15.00 for a truss. His injury does not come within the provisions of the Workmen’s Compensation Act and there is no other statute making the State liable for injuries suffered by employees. The claim is therefore denied and the case dismissed. On May 14,1931, upon petition for rehearing, the following additional opinion was filed: Claimant has filed a petition for rehearing but it points out no facts or principles of law that were not considered by the court in the decision of the case, and is therefore denied.